HON. GUSTAVE J. DeTRAGLIA, JR. Village Attorney, New Hartford
This is in reply to your letter of March 15, 1976 concerning the method to be applied by the Village of New Hartford in computing exemptions granted to veterans and volunteer firemen.
Section 458, paragraph 1 of the Real Property Tax Law permits an exemption up to $5,000 for veterans. Paragraph 3 of that section allows a further exemption up to $17,500 for a disabled veteran. As to veterans, the question was decided in the case ofNicolette, et al. v. Village of Clyde, (34 A.D.2d 202 [4th Dept., 1970]) which held that the amount of the exemption should be deducted from the assessed value of the real property and not from the full or equalized value. The said section 458 directs that the deduction be made from the total amount assessed. It was amended by Chapter 953 of the Laws of 1958 to confirm this procedure (Nicolette, et al. v. Village of Clyde, supra, at pg. 203). The case of Huntington v. St. Bd. of Equalizationand Assessment (81 Misc.2d 457 [Sup. Ct., Ulster County, 1975]) held that there is no statutory authority or judicial interpretation which authorizes the deduction of a veteran's exemption from full or market value of the veteran's real property for any purpose. It must be from its assessed value.
Exemptions to volunteer firemen in villages are granted up to $500 under section 466 of the Real Property Tax Law. This section is derived from former section 132 of the Village Law, which stated volunteer firemen may be exempted from taxation to the amount of $500 on any assessment for village purposes. The present section 466 states real property shall be exempted from taxation for village purposes to the extent of $500. No change in meaning resulted from this change of language. Section 460 of said law which grants an exemption to clergy also reads, "shall be exempt from taxation." In Huntington v. St. Bd. of Eq. Assmt., supra, it was held that under section 460 the deduction was to be made from the assessed value of the real property.
In your letter you stated that the Real Property Tax Law provides for exemptions up to $1,500 for volunteer firemen and veterans. No such limitation has been found by this office.